Citation Nr: 1017222	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  09-00 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for the 
cause of the Veteran's death.  

2.  Entitlement to nonservice-connected death pension 
benefits.


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel




INTRODUCTION

The Veteran served with the Philippine Commonwealth Army, 
U.S. Armed Forces, Far East (USAFFE) from December 19, 1941 
to April 30, 1942.  He was in non-casualty status from May 1, 
1942 to November 7, 1942 and was a prisoner of war (POW) on 
November [redacted], 1942, the date of his death.  The appellant is 
the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from denial letters issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, in September 2008 and December 
2008.  The September 2008 letter declined to reopen 
appellant's claim for entitlement to service connection for 
the cause of the Veteran's death.  The December 2008 letter 
denied appellant's claim for nonservice-connected death 
pension benefits.  


FINDINGS OF FACT

1.  An April 2006 Board decision declined to reopen the claim 
for service connection for the cause of the Veteran's death 
on the basis that the appellant had failed to submit new and 
material evidence sufficient to reopen the claim.

2.  Additional evidence submitted since April 2006 on the 
issue of service connection for the cause of the Veteran's 
death does not cure the previous evidentiary defect and does 
not raise a reasonable possibility of substantiating the 
claim.  

3.  The service department verified that the Veteran had 
service with the USAFFE from December 19, 1941 to April 30, 
1942, was in non-casualty status from May 1, 1942 to November 
7, 1942, and was a POW on November [redacted], 1942, the day he died.  

CONCLUSIONS OF LAW

1.  The Board's April 2006 decision denying service 
connection for the cause of the Veteran's death is final.  38 
U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 (2005).

2.  New and material evidence has not been received since 
April 2006 to reopen the claim of entitlement to service 
connection for the cause of the Veteran's death.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. §§ 3.156 (2009).

3.  The criteria for entitlement to nonservice-connected 
death pension benefits have not been met.  38 U.S.C.A. §§ 
101(2), 107, 1521 (West 2002 & Supp. 2009); 38 C.F.R. § 3.1, 
3.2, 3.3, 3.6, 3.40, 3.41 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Claim to reopen

The appellant seeks to establish service connection for the 
cause of the Veteran's death.  See March 2008 statement in 
support of claim.  The RO has declined to reopen the claim 
and has continued the denial issued in a previous final 
decision.  The Board has an obligation to make an independent 
determination of its jurisdiction regardless of findings or 
actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

A decision issued by the Board in April 2006 declined to 
reopen the claim for service connection for the cause of the 
Veteran's death on the basis that the appellant had not 
submitted new and material evidence sufficient to reopen the 
claim.  The Board's decision is final.  38 U.S.C.A. § 7104(b) 
(West 1991); 38 C.F.R. § 20.1100 (2005).

The appellant filed a claim to reopen in March 2008, and this 
appeal ensues from the September 2008 denial letter issued by 
the RO in Manila, which declined to reopen a claim for 
service connection for the cause of the Veteran's death on 
the basis that no new and material evidence had been 
submitted.

As a general rule, once a claim has been disallowed, that 
claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).  If the claimant presents 
new and material evidence, however, the claim shall be 
reopened and the former disposition of the claim shall be 
reviewed.  38 U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a) (2009).  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
Id.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final decision of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

Dependency and Indemnity Compensation (DIC) may be awarded to 
a surviving spouse upon the service-connected death of the 
Veteran, with service connection determined according to the 
standards applicable to disability compensation.  DIC may 
also be awarded to a surviving spouse if the Veteran died on 
active duty.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.5(a) (2009).

A Veteran's death may be service connected if the death 
resulted from a disability incurred or aggravated in the line 
of duty in the active military, naval or air service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2009).  
For a Regular Philippine Scout or a member of one of the 
regular components of the Philippine Commonwealth Army while 
serving with the Armed Forces of the United States, the 
period of active service will be from the date certified by 
the Armed Forces as the date of enlistment or date of report 
for active duty, whichever is later, to date of release from 
active duty, discharge, death, or in the case of a member of 
the Philippine Commonwealth Army, June 30, 1946, whichever is 
earlier.  38 C.F.R. § 3.41(a) (2009).  

At this juncture, the Board will discuss the procedural 
history of this case.  The appellant's claim for service 
connection for the cause of the Veteran's death was 
originally denied in a February 1952 rating decision on the 
basis that the Veteran's death did not occur while he was on 
active duty and that there was no evidence he was killed 
because of any anti-Japanese activities or his former USAFFE 
status.  The appellant was notified of the decision and of 
her appellate rights and she appealed.  

In October 1952, the Board denied service connection for the 
cause of the Veteran's death on the same grounds, relying on 
the service records requested and received regarding the 
Veteran's dates of service.  The Board notes that where 
service department certification is required, the service 
department's decision on such matters is conclusive and 
binding on VA.  38 C.F.R. § 3.203(c); Duro v. Derwinski, 2 
Vet. App. 530, 532 (1992).

Following the Board's October 1952 denial, the appellant 
submitted a claim to reopen in January 2003.  The RO declined 
to reopen the claim and the appellant appealed.  The Board 
upheld the RO's determination in an April 2006 decision.  

The evidence of record before the Board at the time of its 
April 2006 decision included service records obtained by VA, 
which indicated that the Veteran served with the USAFFE from 
December 19, 1941 to April 30, 1942.  He was in beleaguered 
status during this time frame, in non-casualty status from 
May 1, 1942 to November 7, 1942, and was a POW on November [redacted], 
1942.  It was also noted that the Veteran was entitled to 
receive pay during the periods noted above except from May 1, 
1952 to November [redacted], 1942, the reason being that there was no 
proof of active military service.  

The evidence before the Board in April 2006 also included 
several statements submitted by the appellant, which did not 
dispute these findings.  In these statements, the appellant 
indicated that the Veteran returned home from service in May 
1942 and died in November 1942.  She also stated that she 
received monies from the Veteran's military service only 
through April 30, 1942. 

In its April 2006 decision, the Board also noted that a 
number of affidavits had also been included in the record 
since the time of the October 1952 Board denial, none of 
which differed in substance from those before the Board in 
October 1952.  The Board determined that while appellant's 
statements and the affidavits were new to the record, they 
were not material because they did not relate to an 
unestablished fact necessary to substantiate the claim.  In 
fact, the Board noted that the facts contained in the newly 
submitted evidence were the same as those contained in the 
previously submitted evidence and that the new evidence did 
not refute the established dates of service.

The evidence that has been added to the record since the 
Board's April 2006 decision again includes several statements 
submitted by appellant which, as before, do not refute the 
established dates of the Veteran's service.  In a September 
2008 statement, the appellant acknowledges that the Veteran 
served in the USAFFE from December 1951 until May 1, 1942, 
was on non-casualty status from May 1, 1942 to November 7, 
1942, and was a POW on November [redacted], 1942; she asserts that 
this certification from the Office of the Adjutant General 
now exists on the record and that her claim should be 
granted.  In a November 2009 VA Form 9, appellant again lists 
the Veteran's military service in the USAFFE from December 
19, 1941 to April 30, 1942 and also reports that the Veteran 
was killed by the Japanese on November [redacted], 1942 because of 
anti-Japanese activities and his former service in the 
USAFFE; she cites to 38 C.F.R. § 3.41(a) and (b) in support 
of her claim.  See also December 2009 statement in support of 
claim.  

The statements submitted by the appellant are new in the 
sense that they were not previously of record.  This evidence 
is not considered material, however, as it does not cure the 
previous evidentiary defect and does not raise a reasonable 
possibility of substantiating the claim.  Namely, none of the 
new evidence establishes that the Veteran was on active duty 
status at the time of his death.  

The Board acknowledges the new assertion raised by appellant, 
namely that the Veteran was killed by the Japanese on 
November [redacted], 1942 because of anti-Japanese activities and his 
former service in the USAFFE and that 38 C.F.R. § 3.41(a) and 
(b) support her claim.  

As noted above, 38 C.F.R. § 3.41(a) provides that the period 
of active service for a member of one of the regular 
components of the Philippine Commonwealth Army while serving 
with the Armed Forces of the United States will be from the 
date certified by the Armed Forces as the date of enlistment 
or date of report for active duty, whichever is later, to 
date of release from active duty, discharge, death, or in the 
case of a member of the Philippine Commonwealth Army, June 
30, 1946, whichever is earlier.  

38 C.F.R. § 3.41(b) provides that active service will include 
a POW status immediately following a period of active duty.  
This section also provides that in those cases where 
following release from active duty as set forth in paragraph 
(a) of this section, the Veteran is factually found by VA to 
have been injured or killed by the Japanese because of anti-
Japanese activities or his or her former service in the Armed 
Forces of the United States, such injury or death may be held 
to have been incurred in active service for Department of 
Veterans Affairs purposes.  Determination shall be based on 
all available evidence, including service department reports, 
and consideration shall be given to the character and length 
of the Veteran's former active service in the Armed Forces of 
the United States.  

The regulatory criteria relied upon by the appellant clearly 
stipulates that active service will include a POW status 
immediately following a period of active duty.  See 38 C.F.R. 
§ 3.41(b) (emphasis added).  As noted above, the service 
department verified that the Veteran had service with the 
USAFFE from December 19, 1941 to April 30, 1942, was in non-
casualty status from May 1, 1942 to November 7, 1942, and was 
a POW on November [redacted], 1942, the date of his death.  It was 
also noted above that the Veteran was entitled to receive pay 
during the periods noted above except from May 1, 1952 to 
November [redacted], 1942, the reason being that there was no proof of 
active military service.  In light of the foregoing, it is 
clear that the Veteran's POW status was not immediately 
preceded by a period of active duty.  Rather, the Veteran's 
active duty ended on April 30, 1942 and his POW status 
followed non-casualty status.  For these reasons, 38 C.F.R. § 
3.41(b) is not for application.  

For the foregoing reasons, the Board finds that the record 
does not contain new and material evidence to reopen the 
claim for entitlement to service connection for the cause of 
the Veteran's death and that the claim to reopen must be 
denied.

II.	Nonservice-connected death pension benefits

Death pension is a benefit payable to a Veteran's surviving 
spouse because of the Veteran's nonservice-connected death.  
Basic entitlement exists if (i) the Veteran served for ninety 
days or more during a period of war; or (ii) was, at the time 
of death, receiving or entitled to receive compensation or 
retirement pay for a service-connected disability; and (iii) 
the surviving spouse meets the net worth requirements of 38 
C.F.R. § 3.274 and has an annual income not in excess of the 
maximum annual pension rate specified in 38 C.F.R. §§ 3.23 
and 3.24.  See 38 U.S.C.A. §§ 101(8), 1521(j), 1541(a); 38 
C.F.R. §§ 3.3(b)(4).

The term "Veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  See 38 U.S.C.A. § 101(2).  "Active military, 
naval, and air service" includes active duty."  Active duty" 
is defined as full-time duty in the Armed Forces.  See 38 
C.F.R. § 3.6(a), (b).  "Armed Forces" consists of the United 
States Army, Navy, Marine Corps, Air Force, and Coast Guard, 
including their Reserve components.  See 38 C.F.R. § 3.1.  
Persons with service in the USAFFE, including the recognized 
guerrillas, or service with the New Philippine Scouts under 
Public Law 190, 79th Congress, shall not be deemed to have 
been in active military service with the Armed Forces of the 
United States for the purpose of establishing entitlement to 
nonservice-connected disability pension.  See 38 U.S.C.A. § 
107; 38 C.F.R. § 3.40(b), (c), (d).

As noted above, the Veteran served with the USAFFE from 
December 19, 1941 to April 30, 1942.  There is no evidence to 
contradict these findings, nor has the appellant contended 
otherwise.  Also as noted above, findings by a United States 
service department verifying a person's service are binding 
on VA for purposes of establishing service in the U.S. Armed 
Forces.  See Duro, 2 Vet. App. at 532 (1992).  In light of 
the foregoing, the Board finds that the Veteran did not have 
qualifying service; as a result, appellant's request for 
nonservice-connected death pension benefits must be denied as 
a matter of law.  



III.	Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

At this juncture, the Board notes that the notice and duty to 
assist provisions have no effect on an appeal where the law, 
and not the underlying facts or development of the facts are 
dispositive in a matter.  Manning v. Principi, 16 Vet. App. 
534, 542-43 (2002).  In cases such as the appellant's claim 
for nonservice-connected death pension benefits, where the 
claim cannot be substantiated because there is no legal basis 
for the claim, or because undisputed facts render the 
claimant ineligible for the claimed benefit, VA is not 
required to meet the duty to assist a claimant.  See Sabonis, 
6 Vet. App. at 430 (1994); Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 
(2002); see also VAOPGCPREC 5- 2004.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a claimant 
before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

With respect to claims to reopen, VA must notify a claimant 
of the evidence that is needed to reopen the claim as well as 
the evidence that is needed to establish entitlement to the 
underlying claim.  More specifically, the RO must provide 
notice as to what evidence is necessary to substantiate the 
element(s) of service connection that was found insufficient 
in its previous denial.  See Kent v. Nicholson, 20 Vet. App. 
1 (2006).  

Prior to the issuance of the September 2008 letter that 
declined to reopen the claim for service connection for the 
cause of the Veteran's death and is the subject of this 
appeal, the appellant was advised of the evidence necessary 
to substantiate the claim and of her and VA's respective 
duties in obtaining evidence.  This letter also informed 
appellant of the need to submit new and material evidence to 
reopen the claim for service connection for the cause of the 
Veteran's death; informed her that the claim had previously 
been denied because there was no evidence the Veteran had 
been on active duty status at the time of his death; and 
informed her that the evidence she submitted needed to relate 
to this fact.  See August 2008 letter.  As such, the duty to 
notify has been fulfilled concerning this claim.  See 
Quartuccio, 16 Vet. App. at 187; Kent, 20 Vet. App. at 10.  
The Board acknowledges that the appellant was not provided 
notice of the appropriate disability rating and effective 
date of any grant of service connection.  There is no 
prejudice in proceeding with the issuance of a final 
decision, however, as her claim is being denied.  See 
Dingess/Hartman, 19 Vet. App. at 484.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).  This duty has also been 
met, as verification of the Veteran's service in the USAFFE 
is of record.  The record does not suggest the existence of 
additional, pertinent evidence that has not been obtained.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the appellant.


ORDER

New and material evidence has not been received to reopen the 
claim for service connection for the cause of the Veteran's 
death.  The request to reopen this claim is denied.

Entitlement to nonservice-connected death pension benefits is 
denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


